Citation Nr: 0731246	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  02-02 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
Pittsburgh, Pennsylvania


THE ISSUE

Whether the injuries sustained by the veteran in a July 23, 
1999 train accident were the result of his own willful 
misconduct and, thus, not sustained in the line of duty.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from January 1993 to April 
2000.  He was placed on temporary disability retirement 
(subsequently changed to permanent disability retirement) due 
to injuries sustained when he was hit by a train on July 23, 
1999.

This matter before the Board of Veterans' Appeals (Board) 
arose in connection with a claim for service connection for 
the residuals of in-service injury.  In May 2000 
administrative determination, the RO found that the injuries 
sustained as a result of an in-service train accident were 
due to the veteran's own willful misconduct and not incurred 
in the line of duty.  The veteran, through his 
representative, filed a notice of disagreement (NOD) in May 
2000.  (Although it appears that the RO subsequently 
requested that the veteran's representative characterize the 
document as a request to reopen, to enable to it obtain 
additional service records, the fact remains that this 
document met the requirements for a valid, timely-filed NOD.  
See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§  20.200, 20.201)).  
After obtaining additional records, the RO issued an April 
2001 administrative decision, affirming its initial 
determination.  The veteran, through his representative, 
again expressed his disagreement with the RO's determination, 
and the RO issued a statement of the case (SOC) in February 
2002.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in February 
2002.

By letter of February 2003, the Board notified the veteran 
and his representative that it would be undertaking 
additional evidentiary development pursuant to 38 C.F.R. § 
19.9 (2002) and Board procedures then in effect.  However, 
the provision of 38 C.F.R. § 19.9 purporting to confer upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
was later held to be invalid.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Hence, in August 2003, the Board remanded the matter on 
appeal to the RO (via the Appeals Management Center, in 
Washington, DC)  for additional development, and for 
reconsideration of the claim.  After completing the requested 
action, the RO/AMC continued the finding that the veteran's 
injuries were the result of his willful misconduct and 
therefore not sustained in the line of duty (as reflected in 
an June 2007 SSOC), and returned this matter to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Regardless of intent, the only service department finding 
as to whether the veteran's injuries were the result of his 
own misconduct, was the finding of the Navy report of 
investigation that the injuries were not incurred in the line 
of duty and were the result of the veteran's own misconduct.

3.  The evidence reflects that the veteran's intoxication 
from drinking alcoholic beverages resulted proximately and 
immediately in the injuries for which he is claiming service 
connection; thus, any finding that the veteran's injuries 
were not the result of his own willful misconduct would be 
patently inconsistent with the facts and the governing legal 
authority.


CONCLUSION OF LAW

The veteran's injuries from his in-service train accident 
were the result of his own willful misconduct-i.e., the 
drinking of an alcoholic beverage to enjoy its intoxicating 
effects, proximately and immediately resulting in the 
injuries-and, thus, were not incurred in the line of duty.  
38 U.S.C.A. § 105(a), 1110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1(m),(n); 3.301(c), 3.303 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; Pelegrini, 18 Vet. App. at 
112.  See also DAV,  327 F.3d at 1339.  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in February 2004, October 2004, and April 
2005 letters, the AMC provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate a claim for service connection, and explained 
that the issue on appeal was whether the injuries sustained 
by the veteran on July 23, 1999 were the result of willful 
misconduct, and thus not sustained in the line of duty.  
These letters also indicated what information and evidence 
must be submitted by the veteran and what information and 
evidence would be obtained by VA.  The October 2004 letter 
explained that the veteran needed to advise VA of and to 
submit any further evidence relevant to his claim.  The 
August 2006 letter informed the veteran how disability 
ratings and effective dates are assigned, as well as the type 
of evidence that impacts those determinations.  

After issuance of each letter identified above, and 
opportunity for the veteran to respond, the June 2007 SSOC 
reflects readjudication of the matter underlying the claim 
for service connection-whether the injuries sustained by the 
veteran were the result of willful misconduct and thus not 
sustained in the line of duty.  Hence, the veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records including records from a private 
hospital contemporaneous with the accident, the findings of 
the medical evaluation board (MEB), physical evaluation board 
(PEB), the Navy's report of investigation, a portion of the 
police report, and a letter from the Norfolk Southern 
corporation regarding the accident report.  Also of record 
and considered in connection with the appeal are various 
statements submitted by the veteran and by his 
representative, on his behalf.

The Board notes that, in an April 2004 statement, the veteran 
indicated that he had applied for benefits from the Social 
Security Administration (SSA); no records relating to any SSA 
disability determination are in the claims file.  However, no 
such records would have no bearing on the issue on appeal, 
which relates to the veteran's conduct at the time of the in-
service accident, and not the nature or etiology of the 
disabilities resulting from the injuries he sustained.  The 
Board also points out that, in the July 2007 VA Form 646, 
Statement of Accredited Representative in Appealed Case, the 
veteran's representative indicated that "the record appears 
complete." 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002 & Supp. 200); 38 C.F.R. § 
3.303 (2007).  "In line of duty" means any injury incurred or 
aggravated during a period of active military service, unless 
such injury was the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was 
the result of the veteran's abuse of alcohol or drugs. 38 
U.S.C.A. § 105(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.1(m) (2007).

Willful misconduct is an act involving conscious wrongdoing 
or a known prohibited action.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
does not per se constitute willful misconduct and willful 
misconduct is not determinative unless it is the proximate 
cause of injury, disease or death. 38 U.S.C.A. § 105(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.1(n) (2007).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  However, if, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
person's willful misconduct. 38 C.F.R. § 3.301(c)(2) (2007).

The evidence reflects that the veteran was injured when hit 
by a train while on authorized leave from his Navy ship.  
Because this event happened while the veteran was on active 
duty, the veteran is entitled to service connection for 
residuals of any such injuries resulting from the in-service 
train accident, unless the injuries were the result of the 
veteran's own willful misconduct and/or his abuse of alcohol.

Treatment records of the Sentara Norfolk General Hospital 
from the date of the accident (July 23, 1999) indicate that 
witnesses observed the veteran "put his hand over his ears 
and walked right into the path of an oncoming train."  These 
records also note, "He was intoxicated," and, "He was 
noted to have been drinking some alcohol prior to coming 
in."  The report of an operation in which a right frontal 
ICP monitor was inserted stated that the veteran was found 
unconscious after the accident and, "He was found to be 
severely intoxicated."  Significantly, the physical 
examination section of the July 23, 1999 history and physical 
indicated that the laboratory data showed, "Alcohol level 
was .24."

The Board notes that, in a March 2002 statement, the 
veteran's representative noted that there was no mention of 
alcohol in the police report of the incident, and that the 
SNGH records noted that the veteran was intoxicated, but that 
there was no indication of the tests conducted or the 
validity of such tests.  However, the SNGH treatment records 
(received after the May 2002 statement) show that laboratory 
testing revealed a .24 blood alcohol level.  

The VA Adjudication Manual provision in effect at the time of 
the veteran's claim, M-21, Part IV, Chapter 11, 11.04(c)(2), 
indicated that laboratory tests bearing on the issue of 
alcoholic intoxication should be considered together with all 
other facts and circumstances in making willful misconduct 
determinations.  The Manual stated that the standards to be 
used as a guide were those of the National Safety Council, 
U.S. Department of Transportation, and Departments of the 
Army, the Navy, the Air Force, and the Defense Supply Agency.  
Those standards indicate that a blood alcohol percentage of 
.10 or more establishes a presumption that the person was 
under the influence of intoxicating liquor.  As the 
laboratory tests reflect that the veteran's blood alcohol 
level was well above that required to presume that he was 
intoxicated, and there is no evidence rebutting this 
presumption, the Board finds that the veteran was drinking an 
alcoholic beverage to enjoy its intoxicating effects.  The 
only remaining question in determining whether his actions 
constitute willful misconduct is whether his subsequent 
intoxication resulted proximately and immediately in the 
injuries for which he seeks service connection.  See 38 
C.F.R. § 3.301(c)(2) (2007).

After being treated at SNGH, the veteran was transferred to 
the Portsmouth, Virginia Naval Medical Center (NMC).  
Treatment records from this NMC indicated that the veteran 
was "witnessed walking into a train."  The only page from 
the police report that was filed only contains a diagram of 
the accident, but does not contain information regarding the 
veteran's conduct.  The RO attempted to obtain the remaining 
pages of the police report, but was told that it could only 
do so if it paid a fee.  However, an August 2001 report of 
contact reflects that an RO employee spoke with a police 
officer, who read from the report and indicated that the 
report states that, according to three witnesses, the veteran 
covered his ears and walked into the side of a moving train.  
A July 2001 letter from the Norfolk Southern Corporation 
similarly states that the police report indicates that, 
according to three witnesses, the veteran covered his ears 
and walked into the side of a moving train.

Various Navy investigations were conducted and conclusions 
reached regarding the relationship between the veteran's 
conduct and the injuries he sustained in the in-service train 
accident.  The September 1999 report of investigation 
prepared by a Navy lieutenant indicates that the veteran, who 
was on authorized leave from his ship at the time of the 
accident, was "severely intoxicated" during the incident 
with a blood alcohol level of .24, he was considered an 
"average drinker" by his chain of command; his "faculties 
were impaired by his alcohol consumption as evidenced by 
placing his hands over his ears as he walked down he sidewalk 
just prior to crossing the railroad tracks"; that the 
veteran's "intoxication was the proximate cause of the 
mishap and resulting impairment"; and that the veteran's 
injuries "were not the result of a willful desire to do 
injury to his body but the result of gross negligence due to 
excessive consumption of alcohol."  The recommended 
determination was  "Not in line of duty, due to member's own 
misconduct."  This report was forwarded by the commanding 
officer of the ship to the Commander of Cruiser-Destroyer 
Group 8, who, in an October 1999 response, specifically 
concurred with the finding that the veteran's injuries were 
incurred not in the line of duty and due to his own 
misconduct.  At the direction of the Commander, a personnel 
officer wrote in an October 1999 memo that the line of 
duty/misconduct investigation was completed on that date and 
that, "It is specifically found that the injuries sustained 
by [the veteran] were incurred not in the line of duty and 
were the result of his own misconduct."

In August 1999, a MEB forwarded the case to a PEB, which 
recommended in February 2000 that the veteran's injuries from 
the accident warranted placing him on the temporary disabled 
retired list, and, in its additional findings, indicated, 
"The disability is not the result of intentional misconduct 
or willful neglect."  In June 2002, the PEB recommended that 
the veteran's status be changed from temporary to permanent 
disability retirement and again found that, "The disability 
is not the result of intentional misconduct or willful 
neglect."

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the injuries 
sustained by the veteran on July 23, 1999 were the result of 
willful misconduct and thus were not sustained in the line of 
duty.  

The evidence contemporaneous to the accident includes the 
veteran's high blood alcohol content and witness accounts 
that he covered his ears and walked into the path of a moving 
train.  There is no evidence suggesting otherwise; therefore, 
the evidence reflects that the veteran's intoxication led 
directly to the accident in which he was at fault and which 
caused the injuries for which he claims service connection.  
As the evidence thus indicates that, in the drinking of a 
beverage to enjoy its intoxicating effects the veteran's 
intoxication resulted proximately and immediately in the 
injuries for which he seeks service connection, these 
injuries are considered the result of his willful misconduct.  
See 38 C.F.R. § 3.301(c)(2) (2007).

In his March 2002 statement, the veteran's representative 
argued that the Navy investigation line of duty findings were 
merely recommendations, and not decisions, and that the PEB 
findings that the veteran was entitled to be placed on the 
temporary and later permanent retirement lists and that his 
disability was not the result of intentional misconduct or 
willful neglect warrants a finding that he did not engage in 
willful misconduct.  The Board notes that a service 
department determination that an injury or disease was 
incurred in the line of duty is binding on the VA unless it 
is patently inconsistent with the requirements of laws 
administered by the VA.  See 38 C.F.R. § 3.1(m) (2007).  
Moreover, a service department finding that injury, disease 
or death was not due to misconduct will be binding on VA 
unless it is patently inconsistent with the facts and the 
requirements of laws administered by the Department of 
Veterans Affairs.  See 38 C.F.R. § 3.1(n) (2007).  Here, 
there was no finding that the veteran's injuries were 
incurred in the line of duty or that they were not due to the 
veteran's misconduct.  The PEB findings were that the 
veteran's injuries were not the result of "intentional 
misconduct" or "willful neglect."  These findings do not 
exclude the possibility that the veteran's injuries were due 
to misconduct other than "intentional" misconduct, i.e., 
gross negligence due to excessive consumption of alcohol, as 
was found in the Navy report of investigation.  Thus, as the 
PEB did not specifically find that the veteran's injuries 
occurred in line of duty or that the injuries were not due to 
any misconduct, such findings are not binding on the Board.  
The only specific findings as to line of duty/ misconduct 
were those of the Navy lieutenant and Commander, who found, 
based on investigation, that the injuries were not incurred 
in the line of duty and were the result of the veteran's own 
misconduct.  Given the evidence noted above, the Board notes, 
in any event, that any contrary finding would be patently 
inconsistent with the facts and requirements of the governing 
legal authority, as the evidence clearly reflects that the 
veteran drank beverages to enjoy their intoxicating effects, 
and his intoxication resulted proximately and immediately in 
the injuries for which he seeks service connection.

For all the foregoing reasons, the Board concludes that the 
injuries sustained by the veteran on July 23, 1999 were the 
result of his own willful misconduct, and thus were not 
sustained in the line of duty.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence reflects that 
the veteran's injuries were the result of his own willful 
misconduct, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

The injuries sustained by the veteran in a July 23, 1999 
train accident were the result of his own willful misconduct 
and, thus, not sustained in the line of duty.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


